TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00614-CV



                                    In re Kevin L. Gamble


                    ORIGINAL PROCEEDING FROM DALLAS COUNTY



                           MEMORANDUM OPINION


              Kevin L. Gamble requests that this Court issue a writ of mandamus against the

district clerk of Dallas County to provide court records to Gamble. Our mandamus authority does

not extend beyond our district in such cases. See Tex. Gov’t Code Ann. § 22.221 (West 2004).

Dallas County is not within this Court’s geographical jurisdictional limits. See id. § 22.201(d)

(West Supp. 2008). The petition for writ of mandamus is dismissed.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Filed: October 23, 2008